DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “higher magnetic property.” The limitation is indefinite, because it is not clear what is meant by either “magnetic property” or “higher magnetic property.” All matter exhibits magnetic properties in an external magnetic field. Examiner considers that there are necessarily conditions under which the limitation is met.
Claim 8 recites the limitation “first material includes a higher coefficient of thermal expansion than the second material.” The limitation is indefinite, because the materials and conditions are not adequately defined to specify a unique coefficient of thermal expansion for a first material which is necessarily higher than that of a second material, since coefficients of thermal expansion depend on material-specific temperature dependence. Examiner considers the limitation met by any first material which can have a higher coefficient of thermal expansion than a second material under some conditions. 
Claim 11 recites the limitation "the first amount of the first material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation "a first amount of the first material." In addition, it is not clear what the term “first amount” refers to whether to a “first amount” in the first portion which includes only first material or to a first amount elsewhere, including in the transitioning portion. Examiner considers the limitation to include any amount anywhere in the gear shaft, which can be considered “a first amount.”
Claim 11 recites the limitation "the first amount of the second material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation "a first amount of the second material." In addition, it is not clear what the term “first amount” refers to whether to a “first amount” in the second portion which includes only second material or to a first amount of second material elsewhere, including in the transitioning portion. Examiner considers the limitation to include any amount anywhere in the gear shaft, which can be considered “a first amount.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2018/0298954).
Regarding Claims 1 and 3, Campbell (US’954) teaches a gear shaft which includes include a first portion 101 comprising a first material having first material properties, a second portion 103 including only a second material (since the claim does not define any particular properties of “second material,” the “second material” of 103 can be considered ONLY second material) [0017], and a transitioning portion 105 attached to first and second portions, including a varying ratio (gradient) of the first material to the second material along a length of the transitioning portion [0020].
Regarding Claim 6, the gradient can be stepped [0020].
Regarding Claim 7, the first material inherently includes a higher magnetic property than the second material under at least some conditions.
Regarding Claim 9, the second material can include a melting point or softening temperature less than that of the first material [0005].
Regarding Claim 11, a first amount of the first material is different from a first amount of the second material (compare material amount of material 101 to amount of material 103 (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2018/0298954).
Regarding Claims 4-5, US’954 fails to teach the specific gradients. However, because US’954 suggests that the gradient of a first material into a second material provides a change in material properties (e.g. strength, melting point, softening point) [0005] in order to promote disconnection in response to a mechanical, electrical, or thermal load [0004], it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the gear shaft of US’954 with a gradient in the recited amount through routine optimization to tune properties of the shaft to disconnect under a specified load.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2018/0298954) in view of Burgess (US 9,700,957).
Regarding Claims 8 and 10, US’954 fails to teach specific materials for a gear shaft. Burgess (US’957) suggests titanium and steel in a gear shaft (col. 4, lines 60-64; col. 5, lines 1-6; col. 15, lines 45-47). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the gear shaft of US’954 by using steel and titanium as materials, because US’957 suggests that these materials are used for gear shafts. The thermal expansion of a first material (e.g. titanium and/or steel) inherently has a different coefficient of thermal expansion (either higher or lower) than a second material under some condition. Since there is a symmetry between “first portion including only a first material” and “second portion including only a second material” in the claimed shaft, the labels “first” and “second” are interchangeable, and the “first material” can be chosen to be that with the higher coefficient of thermal expansion at some temperature.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Campbell (US 2018/0298954) teaches a disconnect transitioning portion, but fails to teach a transitioning portion which is a lengthwise majority of the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712